1
2
3
                                                                        O
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE JOAQUIN LOPEZ,                            Case No. 2:19-cv-02302-AB-KES
12                 Plaintiff,
13          v.                                      ORDER DISMISSING ACTION
                                                     WITHOUT PREJUDICE FOR
14   LOS ANGELES COUNTY                              FAILURE TO PROSECUTE
15   SHERIFF’S DEPT., et al.,
16                 Defendants.
17
18
19                                             I.
20                                    BACKGROUND
21         In March 2019, Jose Joaquin Lopez (“Plaintiff”), an inmate in the custody of
22   California, filed a civil rights complaint under 42 U.S.C. § 1983 against the Los
23   Angeles County Sheriff’s Department and St. Francis Medical Center. (Dkt. 1.)
24   The Court screened the complaint sua sponte in compliance with the Prison
25   Litigation Reform Act and, on June 25, 2019, dismissed it for failure to state a
26   claim. (Dkt. 10.) The Court gave Plaintiff until July 25, 2019 to file a First
27   Amended Complaint. (Id. at 5.)
28

                                               1
1           Plaintiff requested, and the Court granted, two extensions of this deadline,
2    ultimately extending it to December 27, 2019. (Dkt. 11, 12, 13, 14.)
3           On January 15, 2020, having received no further filings from Plaintiff, the
4    Court issued an order to show cause (“OSC”) why this action should not be
5    dismissed for lack of prosecution and/or failure to follow the Court’s orders. (Dkt.
6    15.) The Court warned Plaintiff that a failure to respond to the OSC might result in
7    dismissal. (Id. at 2.) As of the date of this order, Plaintiff has not responded to the
8    OSC.
9                                               II.
10                                       DISCUSSION
11   A.     Legal Standard
12          It is well-established that a district court may dismiss an action for failure to
13   prosecute, failure to follow court orders, or failure to comply with the federal or
14   local rules. See Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370 U.S. 626, 629-
15   30 (1962); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam). Local
16   Rule 41-1 provides that “[c]ivil suits which have been pending for an unreasonable
17   period of time without any action having been taken therein may, after notice, be
18   dismissed for want of prosecution.”
19          In determining whether to dismiss a case for failure to prosecute or failure to
20   comply with court orders, a district court must consider the following five factors:
21   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
22   to manage its docket; (3) the risk of prejudice to Defendants; (4) the availability of
23   less drastic sanctions; and (5) the public policy favoring disposition of cases on
24   their merits. See In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d
25   1217, 1226-28, 1234-52 (9th Cir. 2006). The test is not “mechanical,” but provides
26   a “non-exhaustive list of things” to “think about.” Valley Eng’rs v. Elec. Eng’g
27   Co., 158 F.3d 1051, 1057 (9th Cir. 1998).
28
                                                  2
1    B.    Analysis
2          Here, the first two factors favor dismissal. The first factor—the public’s
3    interest in the expeditious resolution of litigation—“always favors dismissal.”
4    Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999). The second factor—
5    the Court’s need to manage its docket—favors dismissal here because Petitioner’s
6    “noncompliance has caused [this] action to come to a complete halt, thereby
7    allowing [him] to control the pace of the docket rather than the Court.” Id. (internal
8    quotations marks omitted).
9           The third factor—prejudice to Defendants—weighs in favor of dismissal,
10   although perhaps not as strongly as some of the other factors. Because this Court
11   dismissed the complaint on screening, Defendants have not been served. See
12   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (“[T]he government has
13   not been ordered to respond to Pagtalunan’s habeas petition. We have previously
14   recognized that pendency of a lawsuit is not sufficiently prejudicial in and of itself
15   to warrant dismissal.”); Hunter v. Sandoval, No. 17-cv-09257-CJC-SHK, 2018
16   U.S. Dist. LEXIS 210543 at *5, 2018 WL 6570870 at *2 (C.D. Cal. Dec. 12, 2018)
17   (finding no prejudice to a defendant who had not yet been served). On the other
18   hand, a rebuttable presumption of prejudice to the defendants arises when a
19   plaintiff unreasonably delays prosecution of an action, In re Eisen, 31 F.3d 1447,
20   1452-53 (9th Cir. 1994), and unnecessary delay “inherently increases the risk that
21   witnesses’ memories will fade and evidence will become stale.” Pagtalunan, 291
22   F.3d at 643.
23          The fourth factor—availability of less drastic sanctions—favors dismissal.
24   The Court granted Plaintiff two extensions of time to amend his complaint, gave
25   him an opportunity to respond to the OSC, and warned him that failing to respond
26   to the OSC might result in dismissal. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262
27   (9th Cir. 1992) (“a district court’s warning to a party that his failure to obey the
28   court’s order will result in dismissal can satisfy the ‘consideration of alternatives’
                                                 3
1    requirement”) (citation omitted).
2           The fifth factor—public policy favoring a disposition of an action on its
3    merits—is the only factor that arguably weighs against dismissal here. Pagtalunan
4    v. Galaza, 291 F.3d 639, 643 (9th Cir. 2002). However, the effect of this factor is
5    somewhat mitigated because, as discussed in the order dismissing the complaint
6    with leave to amend, Plaintiff has currently failed to state a claim. (See Dkt. 10
7    [finding that the complaint did not include: (a) any allegations that the sheriff’s
8    department had a custom, policy, or practice that led to the alleged violation of his
9    constitutional rights; (b) any factual allegations indicating how the medical center
10   allegedly violated his rights; or (c) any allegations demonstrating that the medical
11   center was acting under color of law].)
12         Given that the enumerated factors largely support dismissal, it is
13   recommended that this action be dismissed pursuant to Rule 41(b) and Local Rule
14   41-1. The Court has discretion to dismiss an action under Rule 41(b) with or
15   without prejudice. See Fed. R. Civ. P. 41(b) (“[u]nless the dismissal order states
16   otherwise,” a dismissal pursuant to Federal Rule of Civil Procedure 41(b) operates
17   as an adjudication on the merits absent exceptions that are not relevant here); Local
18   Rule 41-2 (“[u]nless the Court provides otherwise, any dismissal pursuant to [Local
19   Rule] 41-1 shall be without prejudice”); Al-Torki v. Kaempen, 78 F.3d 1381, 1385
20   (9th Cir. 1996). Considering all of the circumstances, the action should be
21   dismissed in its entirety without prejudice.
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                 4
1                                              III.
2                                       CONCLUSION
3          IT IS THEREFORE ORDERED that Judgment will be entered dismissing
4    this action without prejudice for failure to prosecute.
5
6    DATED: 3/16/2020
7                                            ______________________________
8                                            ANDRE BIROTTE JR.
                                             UNITED STATES DISTRICT JUDGE
9
10   Presented by:
11
     ____________________________
12   KAREN E. SCOTT
13   United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
